343 F.2d 474
William Grant TEMPLE, Appellant,v.Robert PERGAMENT.
No. 15166.
United States Court of Appeals Third Circuit.
Submitted March 29, 1965.Decided April 15, 1965.

William Grant Temple, Pro se.
Murray Fredericks, City Sol., Atlantic City, N.J.  (Chaim H. Sandler, Associate City Sol., Atlantic City, N.J., on the brief), for appellee.
Before HASTIE and FREEDMAN, Circuit Judges, and WEBER, District Judge.
PER CURIAM:


1
The judgment of the district court dismissing this action as failing to state a federal cause of action against the defendant Pergament was legally correct and will be affirmed.